NUMBER 13-20-00422-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


                    IN RE FREDERICK R. SHERRON, D.O.


                      On Petition for Writ of Mandamus.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      Relator Frederick R. Sherron, D.O., has filed a petition for writ of mandamus

alleging that respondent, the Honorable Mark H. Woerner, presiding judge of the County

Court at Law No. 4 of Nueces County, Texas, abused his discretion, leaving relator

without an adequate appellate remedy, by granting a “Motion to Compel Defendant to

Produce an Expert Report Pursuant to TRCP 194.2(f)” filed by real party in interest Gary

Loveday.

      Having reviewed the petition and the record documents attached thereto, we
hereby ORDER the real party in interest to file any response to relator’s petition with this

Court on or before 5:00 p.m. on Friday, October 30, 2020. See TEX. R. APP. P. 52.4.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
14th day of October, 2020.




                                             2